Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 09/04/2020.
Claims 1-9 are currently pending.
Claims 1-3 and 5-9 are rejected.
Claim 4 is objected to.
Claims 1, 6 and 8 are independent claims.

Claim Objection
6. 	Claim 1 is objected to because of the following informalities: “the a plurality of appliances” in line 4 should be “the plurality of appliances”; “a plurality of the master wireless devices” in line 5 should be “a plurality of master wireless devices”; “with respect to the slave wireless device” in line 9 should be “with respect to a slave wireless device”.  Appropriate corrections are required.
7. 	Claim 4 is objected to because of the following informalities: “a plurality of the master wireless devices” in line 7 should be “the plurality of the master wireless devices”; “a plurality of the banks” in line 9 should be “a plurality of banks”.  Appropriate corrections are required.
8. 	Claim 5 is objected to because of the following informalities: “a plurality of the master wireless devices” in lines 3 and 5 should be “the plurality of the master wireless devices”.  Appropriate corrections are required.
6 is objected to because of the following informalities: “the appliance” in line 3 should be “the certain appliance”.  Appropriate correction is required.

Claim Interpretation
10. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11. 	The claims 6-9 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

12. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: slave control unit and slave communication unit in claims 6-7; master control unit and master communication unit in claims 8-9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
It would have been obvious to one of ordinary skill in the art to conclude that the slave communication unit is a receiver, the master communication unit is a transmitter. Therefore, the slave communication unit and the master communication unit are definite.

Claim Rejections - 35 USC § 112
13. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14. 	Claim limitations “slave control unit in claims 6-7; master control unit in claims 8-9” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and/or there is no algorithm for each and every step of the above limitations. Therefore, the claims 6-9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
15. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
16. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18. 	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over YAZAKI CORP. (JP 2003-332974 A, cited in IDS filed on 09/04/2020), hereinafter YAZAKI, in view of FUJITSU LTD. (JP 2010-028637 A, cited in IDS filed on 09/04/2020), hereinafter FUJITSU.
For claim 1, YAZAKI teaches a wireless communication system including: a master wireless device; and a plurality of slave wireless devices that are provided to a plurality of appliances and are capable of wireless communication with the master wireless device (Figs. 1, 2 paragraph 5 teach In the DSRC communication performed between the roadside apparatus and the vehicle-mounted apparatus, a master / slave system is adopted), wherein 
the plurality of appliances are movable (Figs. 1, 2 paragraph 5 teach In the DSRC communication performed between the roadside apparatus and the vehicle-mounted apparatus, a master / slave system is adopted), 
a plurality of the master wireless devices each include a master control unit and a master communication unit (Figs. 1, 2 paragraph 5 teach In the DSRC communication performed between the roadside apparatus and the vehicle-mounted apparatus, a master / slave system is adopted), 
the plurality of slave wireless devices each include a slave control unit and a slave communication unit (Figs. 1, 2 paragraph 5 teach In the DSRC communication performed between the roadside apparatus and the vehicle-mounted apparatus, a master / slave system is adopted), 
with respect to the slave wireless device deviating from a predetermined communication-target region of the master wireless device, the master control unit of the master wireless device wirelessly connected to the slave wireless device transmits to the slave communication unit of the slave wireless device via the master communication unit a cut-off request signal for requesting cut-off of a wireless connection (Figs. 1, 2 paragraph 5 teach In the DSRC communication , and 
 	the slave control unit of the slave wireless device cuts off the wireless connection in a case that the slave communication unit has received the cut-off request signal (Figs. 1, 2 paragraph 5 teach In the DSRC communication performed between the roadside apparatus and the vehicle-mounted apparatus, a master / slave system is adopted), and a request for disconnection of the DSRC communication is made from a roadside unit which is a master side. On the other hand, a vehicle-mounted device mounted on a vehicle may suddenly break the DSRC communication with the roadside device due to the disconnection of the in-vehicle device from the communication area and the interruption of the power supply to the in-vehicle device due to the ignition of f.).
	FUJITSU further teaches with respect to the slave wireless device deviating from a predetermined communication-target region of the master wireless device, the master wireless device does not allocate road-to-vehicle resource to the slave wireless device (FUJITSU, Fig. 1 and paragraphs 123-125 teach the road-side machine 10 can determine whether or not to allocate the read-to-vehicle resource.to the vehicle-mounted device 50 based on the recognized position and the moving direction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in YAZAKI with respect to the slave wireless device deviating from a predetermined communication-target region of the master wireless device, the master wireless device does not allocate road-
For claim 8, YAZAKI teaches a master wireless device capable of wireless communication with a plurality of slave wireless devices that are provided to a plurality of appliances, wherein the plurality of appliances are movable, the master wireless device includes a master control unit and a master communication unit, the master control unit transmits to the slave wireless device via the master communication unit a cut-off request signal for requesting the slave wireless device to cut-off a wireless connection (Figs. 1, 2 paragraph 5 teach In the DSRC communication performed between the roadside apparatus and the vehicle-mounted apparatus, a master / slave system is adopted), and a request for disconnection of the DSRC communication is made from a roadside unit which is a master side. On the other hand, a vehicle-mounted device mounted on a vehicle may suddenly break the DSRC communication with the roadside device due to the 
	FUJITSU further teaches in a case that the slave wireless device wirelessly connected to the master wireless device deviates from a predetermined communication-target region of the master wireless 7Docket No. 532479US Preliminary Amendment device, the master wireless device does not allocate road-to-vehicle resource to the slave wireless device (FUJITSU, Fig. 1 and paragraphs 123-125 teach the road-side machine 10 can determine whether or not to allocate the read-to-vehicle resource.to the vehicle-mounted device 50 based on the recognized position and the moving direction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in YAZAKI with in a case that the slave wireless device wirelessly connected to the master wireless device deviates from a predetermined communication-target region of the master wireless   device, the master wireless device does not allocate road-to-vehicle resource to the slave wireless device taught in FUJITSU to have that in a case that the slave wireless device wirelessly connected to the master wireless device deviates from a predetermined communication-target region of the master wireless   device, the master control unit transmits to the slave wireless device via the master communication unit a cut-off request signal for requesting the slave wireless device to cut-off a wireless connection. Because both YAZAKI and FUJITSU teach master-slave wireless communication system, FUJITSU explicitly teach resource allocation based on the position of the slave wireless device.

s 2-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over YAZAKI CORP. (JP 2003-332974 A, cited in IDS filed on 09/04/2020), hereinafter YAZAKI, in view of FUJITSU LTD. (JP 2010-028637 A, cited in IDS filed on 09/04/2020), hereinafter FUJITSU, and MITSUBISHI ELECTRIC CORP. (JP 2005-269593 A, cited in IDS filed on 09/04/2020), hereinafter MITSUBISHI.
For claim 2, YAZAKI and FUJITSU teach with respect to the slave wireless device deviating from a predetermined communication-target region of the master wireless device, the master control unit of the master wireless device wirelessly connected to the slave wireless device transmits to the slave communication unit of the slave wireless device via the master communication unit a cut-off request signal for requesting cut-off of a wireless connection, and the slave control unit of the slave wireless device cuts off the wireless connection in a case that the slave communication unit has received the cut-off request signal in parent claim 1 (See above). YAZAKI and FUJITSU do not explicitly teach with respect to the slave wireless device that has entered the communication-target region, the master control unit transmits to the slave communication unit of the slave wireless device via the master communication unit a connection request signal for requesting the wireless connection, and the slave control unit of the slave wireless device performs the wireless connection in a case that the slave communication unit has received the connection request signal.
	However, MITSUBISHI explicitly teaches with respect to the slave wireless device that has entered the communication-target region, the master control unit transmits to the slave communication unit of the slave wireless device via the master communication unit a connection request signal for requesting the wireless connection, and the slave control unit of the slave wireless device performs the wireless connection in a case that the slave communication unit has received the connection request signal (MITSUBISHI, Figs. 1, 15 and paragraphs 102, 105-106 indicate that, when a vehicle is detected, a communication connection request is transmitted from a roadside device to an on-board device, and that when the roadside device transmits a communication disconnection request to the on-board device, and the on-board device receives a communication disconnection request, a communication disconnection acknowledgment signal indicating that an operation for executing disconnection processing of the road-to-vehicle communication has started, is transmitted to the roadside device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in YAZAKI and FUJITSU with with respect to the slave wireless device that has entered the communication-target region, the master control unit transmits to the slave communication unit of the slave wireless device via the master communication unit a connection request signal for requesting the wireless connection, and the slave control unit of the slave wireless device performs the wireless connection in a case that the slave communication unit has received the connection request signal taught in MITSUBISHI in order to reduce the probability that a roadside machine and an on-vehicle device perform miscommunication outside a communication area [MITSUBISHI: abstract].
For claim 3, YAZAKI and FUJITSU teach with respect to the slave wireless device deviating from a predetermined communication-target region of the master wireless 
	However, MITSUBISHI explicitly teaches the slave control unit is capable of transmitting to the master communication unit via the slave communication unit a connection completion signal to an effect that the wireless connection has been completed and a reception completion signal to an effect that the cut-off request signal has been received, and the master control unit recognizes cut-off of the wireless connection to have been performed in a case that the reception completion signal is received, or that, for a fixed time, there is no response to the master communication unit from the slave communication unit (MITSUBISHI, Figs. 1, 15 and paragraphs 102, 105-106 indicate that, when a vehicle is detected, a communication connection request is transmitted from a roadside device to an on-board 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in YAZAKI and FUJITSU with the slave control unit is capable of transmitting to the master communication unit via the slave communication unit a connection completion signal to an effect that the wireless connection has been completed and a reception completion signal to an effect that the cut-off request signal has been received, and 
the master control unit recognizes cut-off of the wireless connection to have been performed in a case that the reception completion signal is received, or that, for a fixed time, there is no response to the master communication unit from the slave communication unit taught in MITSUBISHI in order to reduce the probability that a roadside machine and an on-vehicle device perform miscommunication outside a communication area [MITSUBISHI: abstract].
For claim 5, YAZAKI and FUJITSU teach with respect to the slave wireless device deviating from a predetermined communication-target region of the master wireless device, the master control unit of the master wireless device wirelessly connected to the slave wireless device transmits to the slave communication unit of the slave wireless device via the master communication unit a cut-off request signal for requesting cut-off of a wireless connection, and the slave control unit of the slave wireless device cuts off 
	However, MITSUBISHI explicitly teaches outputs an instruction signal instructing the wireless connection or cut-off of the wireless connection with one of the slave wireless devices, to a plurality of the master wireless devices, the master control unit: transmits to the slave communication unit via the master communication unit the connection request signal or the cut-off request signal, in a case that the instruction signal has been inputted from the computer; and outputs to the computer a completion notification signal for notifying completion of the wireless connection or completion of cut-off of the wireless connection, in a case that a connection completion signal to the effect that the wireless connection has been completed, or a reception completion signal to the effect that the cut-off request signal has been received is received by the master communication unit via the slave communication unit from the   slave control unit, or that, for a fixed time, there is no response to the master communication unit from the slave communication unit (MITSUBISHI, Figs. 1, 15 and paragraphs 102, 105-106 indicate that, when a vehicle is detected, a communication connection request is transmitted from a roadside device to an on-board device, and that when the roadside device transmits a communication disconnection request to the on-board device, and the on-board device receives a communication disconnection request, a communication disconnection acknowledgment signal indicating that an operation for executing disconnection processing of the road-to-vehicle communication has started, is transmitted to the roadside device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in YAZAKI and FUJITSU with outputs an instruction signal instructing the wireless connection or cut-off of the wireless connection with one of the slave wireless devices, to a plurality of the master wireless devices, the master control unit: transmits to the slave communication unit via the master communication unit the connection request signal or the cut-off request signal, in a case that the instruction signal has been inputted from the computer; and outputs to the computer a completion notification signal for notifying completion of the wireless connection or completion of cut-off of the wireless connection, in a case that a connection completion signal to the effect that the wireless connection has been 
For claim 9, YAZAKI and FUJITSU teach with respect to the slave wireless device deviating from a predetermined communication-target region of the master wireless device, the master control unit of the master wireless device wirelessly connected to the 
	However, MITSUBISHI explicitly teaches wherein with respect to the slave wireless device that has entered the communication-target region, the master control unit transmits to the slave wireless device via the master communication unit a connection request signal for requesting the wireless connection (MITSUBISHI, Figs. 1, 15 and paragraphs 102, 105-106 indicate that, when a vehicle is detected, a communication connection request is transmitted from a roadside device to an on-board device, and that when the roadside device transmits a communication disconnection request to the on-board device, and the on-board device receives a communication disconnection request, a communication disconnection acknowledgment signal indicating that an operation for executing disconnection processing of the road-to-vehicle communication has started, is transmitted to the roadside device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in YAZAKI and FUJITSU .

20. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YAZAKI CORP. (JP 2003-332974 A, cited in IDS filed on 09/04/2020), hereinafter YAZAKI.
For claim 6, YAZAKI teaches a slave wireless device provided to a certain appliance and capable of wireless communication with a master wireless device, wherein 
the appliance is movable, the slave wireless device includes a slave control unit and a slave communication unit, and the slave control unit cuts off a wireless connection with the master wireless device in a case that the slave communication unit has received a disconnection request signal from the master wireless device (Figs. 1, 2 paragraph 5 teach In the DSRC communication performed between the roadside apparatus and the vehicle-mounted apparatus, a master / slave system is adopted), and a request for disconnection of the DSRC communication is made from a roadside unit which is a master side. On the other hand, a vehicle-mounted device mounted on a vehicle may suddenly break the DSRC communication with the roadside device due to the disconnection of the in-vehicle device from the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in YAZAKI with cut-off request to have that the slave control unit cuts off a wireless connection with the master wireless device in a case that the slave communication unit has received a cut-off request signal from the master wireless device.

21. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over YAZAKI CORP. (JP 2003-332974 A, cited in IDS filed on 09/04/2020), hereinafter YAZAKI, in view of MITSUBISHI ELECTRIC CORP. (JP 2005-269593 A, cited in IDS filed on 09/04/2020), hereinafter MITSUBISHI.
For claim 7, YAZAKI and FUJITSU teach with respect to the slave wireless device deviating from a predetermined communication-target region of the master wireless device, the master control unit of the master wireless device wirelessly connected to the slave wireless device transmits to the slave communication unit of the slave wireless device via the master communication unit a cut-off request signal for requesting cut-off of a wireless connection, and the slave control unit of the slave wireless device cuts off the wireless connection in a case that the slave communication unit has received the cut-off request signal in parent claim 6 (See above). YAZAKI and FUJITSU do not explicitly teach wherein the slave control unit performs the wireless connection in a case that the slave communication unit has received the connection request signal from the master wireless device.
wherein the slave control unit performs the wireless connection in a case that the slave communication unit has received the connection request signal from the master wireless device (MITSUBISHI, Figs. 1, 15 and paragraphs 102, 105-106 indicate that, when a vehicle is detected, a communication connection request is transmitted from a roadside device to an on-board device, and that when the roadside device transmits a communication disconnection request to the on-board device, and the on-board device receives a communication disconnection request, a communication disconnection acknowledgment signal indicating that an operation for executing disconnection processing of the road-to-vehicle communication has started, is transmitted to the roadside device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in YAZAKI with wherein the slave control unit performs the wireless connection in a case that the slave communication unit has received the connection request signal from the master wireless device taught in MITSUBISHI in order to reduce the probability that a roadside machine and an on-vehicle device perform miscommunication outside a communication area [MITSUBISHI: abstract].


Allowable Subject Matter
22. 	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

23. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.